Shearing, J.,
with whom Maupin, C. L, agrees,
dissenting:
I agree with Justice Young’s dissent and would also deny Bruce Kirkpatrick’s petition for a writ of mandamus. The district *258court was correct in determining that Kirkpatrick lacked standing to challenge the validity of his daughter’s marriage. Although NRS 125.320 states that a marriage is voidable at the insistence of one of the parties to the marriage, it does not grant the parents of the parties the right to contest the marriage. Kirkpatrick’s daughter’s mother consented to the marriage, which the district court, therefore, properly authorized in accordance with NRS 122.025(2), a constitutional statute.
The majority holds that NRS 122.025(2) deprived Kirkpatrick of his due process rights because it did not give him notice that his daughter was seeking to marry. The majority suggests that the father’s right to be notified of his daughter’s petition for permission to marry is secured by the Fourteenth Amendment of the United States Constitution and Article 1, Section 8, Clause 5 of the Nevada Constitution, which provides that “[n]o person shall be deprived of life, liberty, or property, without due process of law.” I find it difficult to fathom how NRS 122.025(2) implicates any of Kirkpatrick’s due process rights. I cannot see how the district court’s failure to notify Kirkpatrick of his daughter’s wish to marry, constitutes a deprivation of either life, liberty, or property. We have come a long way since children were regarded as the property of their parents, subject to their absolute control. And if anyone’s liberty interest is at stake here, it is that of Sierra Crow, not her father.
The majority holds that Kirkpatrick has a fundamental right to make decisions concerning the care, custody, and control of his daughter. Basically, the majority holds that he has a fundamental right to complete control of his fifteen-year-old daughter. The majority relies on the Due Process Clause of the Nevada Constitution and the Due Process Clause of the Fourteenth Amendment of the United States Constitution to support its decision. The United States Supreme Court decisions regarding the Fourteenth Amendment do not support the conclusion here. The majority cites United States Supreme Court decisions in support of its position, while ignoring other decisions that are more on point but against its position.
The United States Supreme Court decisions that the majority cites in support of its holding all involve a dispute between a parent and the state, not a dispute between a parent and a child asserting her rights. I agree with the majority that parents have a fundamental right to control their children when the state seeks to interfere unreasonably.1 However, parental rights are not without *259limits, especially here, where we have a dispute between a parent and his daughter, who has fundamental rights of her own.
The United States Supreme Court, in numerous cases, including Loving v. Virginia2 and Zablocki v. Redhail,3 has established that the right to marry is a fundamental right. In Zablocki, the Court, quoting Loving, explained that:
The freedom to marry hás long been recognized as one of the vital personal rights essential to the orderly pursuit of happiness by free men.
Marriage is one of the “basic civil rights of man,” fundamental to our very existence and survival.4
When Wisconsin sought to restrict the right to marry, the Supreme Court further explained in Zablocki that:
It is not' surprising that the decision to marry has been placed on the same level of importance as decisions relating to procreation, childbirth, child rearing, and family relationships. As the facts of this case illustrate, it would make little sense to recognize a right of privacy with respect to other matters of family life and not with respect to the decision to enter the relationship that is the foundation of the family in our society. . . . Surely, a decision to marry and raise the child in a traditional family setting must receive equivalent protection. And, if appellee’s right to procreate means anything at all, it must imply some right to enter the only relationship in which the State of Wisconsin allows sexual relations legally to take place.5
The United States Supreme Court has made it clear that constitutional rights apply to children as well as adults.6 As the Court said in In re Gault, ‘ ‘neither the Fourteenth Amendment nor the Bill of Rights is for adults alone.”7 The Supreme Court said in Planned Parenthood of Missouri v. Danforth, “Constitutional rights do not mature and come into being magically only when one attains the state-defined age of majority. Minors, as .well as adults, are protected by the Constitution and possess constitutional rights.”8
*260In this case, we have a clash between two sets of rights — the rights of a parent to control his daughter and the right of a daughter to marry. The United States Supreme Court has established that these rights are fundamental, but not absolute. The United States Supreme Court has held that the state has an interest in the welfare of children and may limit parental authority.9 The Supreme Court has even held, where justified by clear and convincing evidence, that parents can be totally deprived of their children forever.10 If the state can completely eliminate all parental rights, it can certainly limit those rights when the competing rights of the child are involved.
The Supreme Court has made it clear that in certain circumstances a child has the right to make autonomous decisions that may limit or overcome state and parental intervention. In Carey v. Population Services International,11 the Court indicated that states cannot prohibit a child from procuring contraceptives. In Hodgson v. Minnesota,12 the Supreme Court declared a two-parent notification requirement unconstitutional, explaining that the state’s “interest in protecting a parent’s interest in shaping a child’s values and lifestyle” cannot “overcome the liberty interests of a minor acting with the consent of a single parent or court.”13
The United States Supreme Court has often balanced the rights of children with the rights of parental control and intervention and held in favor of children’s rights. Numerous states have enacted single parent consent laws for marriage of minors, and none has been declared unconstitutional by the United States Supreme Court.14 The Nevada statute, as well as the other numerous state statutes, provides the appropriate balance between the right of the child to marry and the right of parental control by requiring the consent of one parent and the approval of the court for a minor to marry.
NRS 122.025(2) does not, as Kirkpatrick alleges, deprive him of a parent-child relationship with his daughter. It deprives him only of control over his daughter during the remainder of her minority. Kirkpatrick still has all the other legal and social attrib*261utes of parenthood. Contrary to what is apparently Kirkpatrick’s and the majority’s view, the parental relationship does not end with emancipation of the child.
The loss that results from his daughter’s emancipation is totally unlike the loss suffered by parents in cases where parental rights are terminated. In Santosky v. Kramer, for example, the parents faced the permanent loss of any rights with regard to their biological children and grandchildren.15 Had their parental rights been terminated, they would have henceforth been regarded in the law as strangers to their biological children as well as to their grandchildren, with the permanent loss of care, companionship, inheritance, visitation, and continuation of the parental name. There is no comparison between that drastic deprivation, which was held by the United States Supreme Court to implicate the Santoskys’ due process rights, and the very short period of loss of control over his daughter that Kirkpatrick faces here.
The majority also contends that the marriage is voidable because the district court did not follow NRS 122.025(2). I disagree. The district court made the determinations required by NRS 122.025(2); namely, that in the extraordinary circumstances, the marriage was in the best interests of Sierra Crow and that she had the required consent. The statute has no requirement, as the majority suggests, for a hearing, oral testimony, or written findings of fact. The majority only imposes these requirements on the statute so as to reach a desired result.
Whatever our personal opinion of a fifteen-year-old woman marrying a forty-eight-year-old man, we must defer to the findings of the district court. The district court did not abuse its discretion by accepting the judgment of Sierra Crow’s mother that she has “seen no other couple so right for each other,” that they “have very real life plans at home, in the town in which we all reside,” and that “[tjheir partnership and their talents will be most effectively utilized by this marriage.’ ’
Although NRS 122.025(2) deprives the non-consenting parent of some modicum of control over his or her child, it does not deprive the parent of life, liberty, or property, such that the parent’s due process rights, under either the Nevada or United States constitutions, are implicated. Kirkpatrick, therefore, lacks standing to seek an annulment of his daughter’s marriage, and his petition should be denied.

 See, e.g., Troxel v. Granville, 530 U.S. 57 (2000) (declaring unconstitutional a state statute which gave courts broad discretion to override parental decisions over visitation); Santosky v. Kramer, 455 U.S. 745 (1982) (requiring a heightened standard of review for termination of parental rights cases); Stanley v. Illinois, 405 U.S. 645 (1972) (declaring unconstitutional a statute depriving unwed fathers of rights to their children).


 3 88 U.S. 1 (1967).


 434 U.S. 374 (1978).


 Id. at 383 (quoting Loving, 388 U.S. at 12 (quoting Skinner v. Oklahoma, 316 U.S. 535, 541 (1942))).


 Id. at 386.


 In re Gault, 387 U.S. 1 (1967).


 Id. at 13.


 428 U.S. 52, 74 (1976).


 Lassiter v. Department of Social Services, 452 U.S. 18 (1981); see also Prince v. Massachusetts, 321 U.S. 158, 166 (1944) (state may require school attendance, vaccination, and medical treatment, and regulate or prohibit child labor).


 Santosky v. Kramer, 455 U.S. 745, 768-69 (1982).


 431 U.S. 678 (1977).


 497 U.S. 417 (1990). In Planned Parenthood of Missouri v. Danforth, 428 U.S. 52 (1976), and Bellotti v. Baird, 443 U.S. 622 (1979), the Court declared that a minor has a right to decide to have an abortion free from parental interference.


 497 U.S. at 452.


 See dissenting opinion by Justice Young ante p. 257 n.18.


 455 U.S. 745.